Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended
Claim 8 is cancelled
Claims 17-18 are new

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 9-16 directed to a method of manufacturing a Multilayer Board non-elected without traverse.  Accordingly, claims 9-16 been cancelled.

Allowable Subject Matter
Claims 1-7 and 17-18 are allowed.
Claim 1 recites, A multilayer board comprising: 
a first substrate made of a thermoplastic resin; 
a first conductor pattern provided on an upper surface of the first substrate; 
a second substrate made of a thermoplastic resin; 
a second conductor pattern provided on an upper surface of the second
substrate; 
a via conductor provided in the second substrate and providing an inter-layer
connection between the first conductor pattern and the second conductor pattern; and
and 
an insulation coating made of a material having lower fluidity at a predetermined
press temperature than fluidities of the first substrate and the second substrate, and at 
least partially disposed between the first substrate and the second substrate to cover
the first conductor pattern; wherein 
the second substrate is in contact with the upper surface of the first substrate,
and the first conductor pattern and the second conductor pattern are closest to each 
other in a lamination direction; 
the multilayer board further comprises a plurality of substrates including the first 
substrate and the second substrate that have been laminated and thermally 
compressed and bonded to each other at the predetermined press temperature;  
by the thermal compression and bonding, the first conductor pattern and the
second conductor pattern are connected to each other by the via conductor and not by
the insulation coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837